DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 6, the prior art of record does not disclose or render obvious the laser mixing module comprising: a first laser set comprising: a first laser source emitting a first polarization light along a first optical axis; a second laser source emitting a second polarization light along a second optical axis, the first polarization light and the second polarization light having different polarizations, wavelengths of the first polarization light and the second polarization light being within a first waveband, the first optical axis intersecting the second optical axis; and a first polarization beam splitter obliquely disposed at a position where the first optical axis intersects the second optical axis for reflecting the first polarization light and allowing the second polarization light to pass therethrough for mixing the second polarization light with the first polarization light to form a first laser beam; a second laser set comprising: a third laser source emitting a third polarization light along a third optical axis; a fourth laser source emitting a fourth polarization light along a fourth optical axis, the third polarization light and the fourth polarization light having different polarizations, wavelengths of the third polarization light and the fourth polarization light being within a second waveband, the third optical axis intersecting the fourth optical axis; and a second polarization beam splitter obliquely disposed at a position where the third optical axis intersects the fourth optical axis for reflecting the third polarization light and allowing the fourth polarization light to pass therethrough for mixing the fourth polarization light with the third polarization light to form a second laser beam; a third laser set comprising: a fifth laser source emitting a laser light along a fifth optical axis, a wavelength of the laser light being within a third waveband, the fifth optical axis intersecting the second optical axis and the fourth optical axis, the first waveband, the second waveband and the third waveband being different from each other; a first dichroic mirror obliquely disposed at a position where the second optical axis intersects the fifth optical axis for reflecting the first laser beam and allowing the laser light to pass therethrough; and a second dichroic mirror obliquely disposed at a position where the fourth optical axis intersects the fifth optical axis for reflecting the second laser beam and allowing the laser light to pass therethrough for mixing the first laser beam with the second laser beam and the laser light to form a third laser beam; and a condensing lens disposed at the fifth optical axis for condensing the third laser beam, a plane defined by the first optical axis and the second optical axis being close to the condensing lens in the fifth optical axis, and a plane defined by the third optical axis and the fourth optical axis being away from the condensing lens in the fifth optical axis.
The closest prior art of record, D’oosterlinck (United States Patent Application Publication 2017/0115554 A1), discloses a laser mixing module (fig.4) applied to providing a laser beam to a laser projection apparatus, the laser mixing module comprising: a first laser set (13 and 10) comprising: a first laser source (10) emitting a first polarization light along a first optical axis; a second laser source (13) emitting a second polarization light along a second optical axis, the first polarization light and the second polarization light having different polarizations (see the polarizations of 10 and 13 respectively), wavelengths of the first polarization light and the second polarization light being within a first waveband (see the red wavelength band), the first optical axis intersecting the second optical axis (see the intersecting axis of fig.4); and a first polarization beam splitter obliquely disposed at a position where the first optical axis intersects the second optical axis for reflecting the first polarization light (see the reflection of 10) and allowing the second polarization light to pass therethrough for mixing the second polarization light with the first polarization light to form a first laser beam (see the configuration of fig.4); a second laser set (see 12 and 2) comprising: a third laser source (see 2) emitting a third polarization light along a third optical axis; a fourth laser source (see 12) emitting a fourth polarization light along a fourth optical axis, the third polarization light and the fourth polarization light having different polarizations, wavelengths of the third polarization light and the fourth polarization light being within a second waveband (see the green light of fig.4), the third optical axis intersecting the fourth optical axis (see the intersection of fig.4); and a second polarization beam splitter obliquely disposed at a position where the third optical axis intersects the fourth optical axis for reflecting the third polarization light and allowing the fourth polarization light to pass therethrough for mixing the fourth polarization light with
the third polarization light to form a second laser beam (see the configuration of fig.4); a third laser set (see the laser set of fig.4) comprising: a fifth laser source emitting a laser light along a fifth optical axis (see the light source comprised by 11, 1, 27 and3),a wavelength of the laser light being within a third waveband, the fifth optical axis intersecting the second optical axis and the fourth optical axis (see the intersection of fig.4), the first waveband, the second waveband and the third waveband being different from each other (see red, green and blue respectively); a first dichroic mirror (see 6) obliquely disposed at a position where the second optical axis intersects the fifth optical axis for reflecting the first laser beam and allowing the laser light to pass therethrough (see the operation of 6); and a second dichroic mirror (see 4 in fig.4) obliquely disposed at a position where the fourth optical axis intersects the fifth optical axis for reflecting the second laser beam and allowing the laser light to pass therethrough for mixing the first laser beam with the second laser beam and the laser light to form a third laser beam but does not disclose a second dichroic mirror obliquely disposed at a position where the fourth optical axis intersects the fifth optical axis for reflecting the second laser beam and allowing the laser light to pass therethrough for mixing the first laser beam with the second laser beam and the laser light to form a third laser beam; and a condensing lens disposed at the fifth optical axis for condensing the third laser beam, a plane defined by the first optical axis and the second optical axis being close to the condensing lens in the fifth optical axis, and a plane defined by the third optical axis and the fourth optical axis being away from the condensing lens in the fifth optical axis.
	Claims 3-6 and 8-10 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882